[Cite as State v. Powell, 2022-Ohio-2741.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2022-T-0069

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

LEWIS CARL POWELL, III,
                                                  Trial Court No. 2019 CR 00675
                 Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                       Decided: August 8, 2022
                                     Judgment: Appeal dismissed


Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor, 160
High Street, N.W., Warren, OH 44481 (For Plaintiff-Appellee).

Rhys B. Cartwright-Jones, 42 North Phelps Street, Youngstown, OH 44503 (For
Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     On June 27, 2022, appellant, through counsel, filed a notice of appeal and

motion for leave to file a delayed appeal.          Appellant appeals from the trial court’s

December 31, 2019 entry sentencing him to serve 15 months in prison after he entered

a plea of guilty to failure to comply with an order or signal of a police officer; possession

of cocaine; and possession of a fentanyl-related compound.
          {¶2}   A timely notice of appeal from the December 31, 2019 entry was due no

later than January 30, 2020, which is not a weekend or holiday. The appeal is untimely

filed by approximately two and one half years.

          {¶3}   Appellee filed a response in opposition to the motion on July 5, 2022.

          {¶4}   App.R. 5(A) provides, in relevant part:

          {¶5}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

          {¶6}   “(a) Criminal proceedings; * * *

          {¶7}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right.

* * *.”

          {¶8}   Appellant’s motion fails to assert reasons justifying the two and one-half

year delay in filing the appeal. Further, the affidavit of appellant attached to the motion

contains the incorrect trial court number and is not applicable to the underlying case

number (2019 CR 00675) for this appeal.

          {¶9}   Thus, it is ordered that appellant’s motion for leave to file a delayed appeal

is hereby overruled, and the appeal is dismissed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.



                                                2

Case No. 2022-T-0069